DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Govari (US 20140163546 A1) in view of Lu (US 20170215946 A1) further in view of Moffitt (US 20160082269 A1).
Regarding claim 1, Govari teaches a catheter comprising: an elongated member (Fig. 3-4; catheter 24) configured to be navigated through vasculature of a patient (Para. [0022] discusses the catheter 24 as moving through the vascular system of the patient), wherein the elongated member comprises an electrode array including: a distal electrode; a proximal electrode proximal to the distal electrode; and at least one intermediate electrode between the distal electrode and the proximal electrode (Fig. 4; electrodes 58 and 60 located at the end section 52 of the catheter 24).
However Govari fails to teach the catheter wherein the at least one intermediate electrode and at least one of the distal electrode or the proximal electrode differ in at least one electrode characteristic by at least a 
Lu teaches a radiofrequency ablation electrode needle including at least one first and one second segment being on the exposed surface of the needle body. Lu further teaches at least one of the distal electrode or the proximal electrode differ in at least one electrode characteristic by at least a predetermined threshold such that delivery of a given electrical signal by each of the at least one intermediate electrode at the at least one of the distal electrode or the proximal electrodes generating, for a given tissue site, substantially similar electric fields (Fig. 5(a)-(c); first segments 24). It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Lu into the device of Govari, as Lu discusses the benefit (Para. [0004]) of having a sphere-like ablation shape as this is a commonly known shape for a specific size range of liver tumors. 
However Govari/Lu fails to teach the electric fields such that the electrode array is configured to generate a substantially uniform electric field with reference to a plane orthogonal to a longitudinal axis of the elongated member or an asymmetric electric field with reference to the plane orthogonal to the longitudinal axis of the elongated member.
Moffitt teaches a system including electrodes configured to be operationally positioned for use in therapy procedures for electrically affecting tissue.
Moffitt further teaches the device comprising electric fields (Fig. 14A-14C, 18, and 19; electrodes E1-E16) and such that the electrode array is configured to generate a substantially uniform electric field with reference to a plane orthogonal to a longitudinal axis of the elongated member or an asymmetric electric field with reference to the plane orthogonal to the longitudinal axis of the elongated member.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Moffitt into the device of Govari/Lu as Moffitt teaches (Para. [0093]- [0094]) varying the shape of leads and electrodes based off of the intended application as this allows the user to target different direction/orientations within the body.
Regarding claim 2, Govari further teaches the catheter of claim 1, wherein the distal electrode is a distal-most electrode of the electrode array and the proximal electrode is a proximal-most electrode of the electrode array (Fig. 4; contains electrodes 58 and 60 which contains a distal most electrode and a proximal most electrode along with four intermediate electrodes).  
Regarding claim 3, Govari further teaches the catheter of claim 1, wherein the at least one electrode characteristic includes at least one of an electrode length measured in a direction parallel to a longitudinal axis of the elongated member, an electrode surface area, an electrode shape, an electrode thickness measured in a direction orthogonal to the longitudinal axis, an electrode orientation, an electrode composition, or an electrical conductivity (Fig. 4; electrode array 58 contains a plurality of electrodes which maintain consistent thickness, orientation, shape, surface area, and optionally, conductivity).  
Regarding claim 4, Govari further teaches the catheter of claim 1, wherein the at least one intermediate electrode includes at least two intermediate electrodes, and wherein the at least one electrode characteristic is substantially the same for each intermediate electrode of the at least two intermediate electrodes (Fig. 4; the intermediate electrodes of array 58 as discussed above contain substantially the same characteristics of shape, thickness, and surface area).  
Regarding claim 6, Lu further teaches the catheter of claim 1, wherein the at least one electrode characteristic is substantially the same for the distal electrode and the proximal electrode (Fig. 5(a)-(c); first segments 24 contain similar size, shape, and thickness of most distal and most proximal portions).  
Regarding claim 7, Lu further teaches the catheter of claim 1, wherein the at least one intermediate electrode and the at least one of the distal electrode or the proximal electrode are configured to generate lesions having a substantially similar volume in the given tissue site (Para. [0039] discusses the use of the discontinuous ablation from differing portions of first segments 24 to make a sphere-like ablation shape).  
Regarding claim 8, Lu further teaches the catheter of claim 1, further comprising a distal conductive element and a proximal conductive element, wherein the distal conductive element is distal to the distal electrode and is configured to influence a distal electric field generated by delivery of a first electrical signal via the distal electrode, wherein the proximal conductive element is proximal to the proximal electrode and is configured to influence a proximal electric field generated by delivery of a second electrical signal delivered via the proximal 24 to make a sphere-like ablation shape).  
Regarding claim 9, Lu further teaches the catheter of claim 8, wherein the distal conductive element and the proximal conductive element influence the electric fields generated by the distal electrode and the proximal electrode to be similar to the electric fields generated by the intermediate electrodes (Para. [0039] discusses the use of the discontinuous ablation from differing portions of first segments 24 to make a sphere-like ablation shape).  
Regarding claim 10, Govari teaches the catheter of claim 1, wherein the elongated member comprises a distal portion including the electrode array, the distal portion being configured to define a helical configuration (Para. [0030] discusses the curvature of end section 52 as being helical).  
Regarding claim 11, Govari further teaches the catheter of claim 1, wherein the at least one intermediate electrode consists of two intermediate electrodes (Fig. 4; electrode array 58).  
Regarding claim 12, Govari further teaches the catheter of claim 1, wherein at least one of the distal electrode, the proximal electrode, or the at least one intermediate electrode includes a continuous ring electrode or a partial ring or segmented electrode (Fig. 4; ring electrodes 58).  
Regarding claim 16, Govari teaches a system (Fig. 1; system 20) comprising: the catheter comprising: an elongated member (Fig. 3-4; catheter 24) configured to be navigated through vasculature of a patient (Para. [0022] discusses the catheter 24 as moving through the vascular system of the patient), wherein the elongated member comprises an electrode array including: a distal electrode; a proximal electrode proximal to the distal electrode; and at least one intermediate electrode between the distal electrode and the proximal electrode (Fig. 4; electrodes 58 and 60 located at the end section 52 of the catheter 24); and a medical device electrically coupled to the at least one intermediate electrode, the distal electrode, and the proximal electrode, wherein the medical device is configured to generate and deliver at least one electrical signal via at least one electrode of the electrode array (Fig. 1; shows catheter 24  being connected to a console 30 comprising an RF generator 36 
However Govari fails to teach the catheter wherein the at least one intermediate electrode and at least one of the distal electrode or the proximal electrode differ in at least one electrode characteristic by at least a predetermined threshold such that delivery of a given electrical signal by each of the at least one intermediate electrode and the at least one of the distal electrode or the proximal electrode generates, for a given tissue site, substantially similar electric fields
Lu teaches a radiofrequency ablation electrode needle including at least one first and one second segment being on the exposed surface of the needle body. Lu further teaches at least one of the distal electrode or the proximal electrode differ in at least one electrode characteristic by at least a predetermined threshold such that delivery of a given electrical signal by each of the at least one intermediate electrode at the at least one of the distal electrode or the proximal electrodes generating, for a given tissue site, substantially similar electric fields (Fig. 5(a)-(c); first segments 24). It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Lu into the device of Govari, as Lu discusses the benefit (Para. [0004]) of having a sphere-like ablation shape as this is a commonly known shape for a specific size range of liver tumors. 
However Govari/Lu fails to teach the electric fields such that the electrode array is configured to generate a substantially uniform electric field with reference to a plane orthogonal to a longitudinal axis of the elongated member or an asymmetric electric field with reference to the plane orthogonal to the longitudinal axis of the elongated member.
Moffitt teaches a system including electrodes configured to be operationally positioned for use in therapy procedures for electrically affecting tissue.
Moffitt further teaches the device comprising electric fields (Fig. 14A-14C, 18, and 19; electrodes E1-E16) and such that the electrode array is configured to generate a substantially uniform electric field with reference to a plane orthogonal to a longitudinal axis of the elongated member or an asymmetric electric field with reference to the plane orthogonal to the longitudinal axis of the elongated member.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Moffitt into the device of Govari/Lu as Moffitt teaches (Para. [0093]- [0094]) varying 
Regarding claim 17, Govari teaches the system of claim 16, wherein the electrical signal comprises a radiofrequency (RF) stimulus configured to ablate tissue at a target treatment site (Fig. 1; shows catheter 24 being connected to a console 30 comprising an RF generator 36 for applying RF energy through electrodes on the end section of the catheter in order to ablate the tissue contacted by the distal section).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Govari (US 20140163546 A1)/ Lu (US 20170215946 A1)/ Moffitt (US 20160082269 A1) further in view of Jackson (US 20040215235 A1).
Regarding claim 5, Govari/Lu teaches the catheter as substantially claimed in claim 4; however fails to teach the catheter wherein a first electrode spacing between the at least one intermediate electrode and the at least one of the distal electrode or the proximal electrode is different from a second electrode spacing between the at least two intermediate electrodes.  
Jackson teaches a catheter for measuring and ablating tissue. Jackson further teaches the catheter wherein a first electrode spacing between the at least one intermediate electrode and the at least one of the distal electrode or the proximal electrode is different from a second electrode spacing between the at least two intermediate electrodes (Para. [0075]). It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Jackson into the device of Govari/Lu as Jackson teaches (Para. [0076]) non-uniform widths and spacings which may be exploited to achieve various treatment effects.


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Govari (US 20140163546 A1)/ Lu (US 20170215946 A1)/ Moffitt (US 20160082269 A1) further in view of Mickelson (US 20170065343 A1).
Regarding claim 13, Govari/Lu teaches the catheter as substantially claimed in claim 1, Govari further teaches the catheter comprising at least a first electrical conductor and a second electrical conductor (Fig. 4. Sensors 62 and 64), the first electrical conductor being configured to deliver a first electrical signal and the second electrical conductor being configured to deliver a second electrical signal (Para. [0004] discusses the sensing electrodes as being able to be used to perform ablation).
However Govari fails to teach the first electrical conductor being configured to deliver a first electrical signal from a medical device to the at least one intermediate electrode, and the second electrical conductor being configured to deliver a second electrical signal from the medical device to the at least one of the distal electrode or the proximal electrode.  
Mickelson teaches a catheter system for selective application of voltage pulses for minimally invasive ablation. Mickelson further teaches the first electrical conductor being configured to deliver a first electrical signal from a medical device to the at least one intermediate electrode, and the second electrical conductor being configured to deliver a second electrical signal from the medical device to the at least one of the distal electrode or the proximal electrode (Fig. 8; electrodes 170, 171, 172, and 173 and electric fields 181 and 182). It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Mickelson into the device of Govari/Lu as Mickelson discusses using this technique for selective energy delivery for more efficient procedures   
Regarding claim 14, Govari/Lu, in view of Mickelson further teaches the catheter of claim 1, further comprising a plurality of electrical conductors extending within the elongated member, each electrical conductor of the plurality of electrical conductors being configured to deliver a respective electrical signal from a medical device to a respective electrode of the electrode array (Fig. 7; electrodes 170, 171, 172, 173 and electric field lines 176).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Govari (US 20140163546 A1)/ Lu (US 20170215946 A1)/ Moffitt (US 20160082269 A1) further in view of Long (US 20170215953 A1).
Regarding claim 15, Govari/Lu teaches the catheter as substantially claimed in claim 1. 
However, Govari/Lu fails to teach the catheter wherein the elongated member defines a lumen configured to receive a guidewire.  
Long teaches an apparatus including a shaft including a plurality of electrodes disposed upon its length for the purpose of delivering energy such as in ablating procedures. Long further teaches (Para. [0075]) the catheter having a lumen for introducing the catheter over a guidewire. It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Long into the device of Govari/Lu as providing the benefit of positioning the device within the patient.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Specifically, applicant’s arguments of the limitations that are not taught by the Govari/Lu combination are moot in view of the new rejections under Govari/Lu in view of Moffitt. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794